t c memo united_states tax_court pdv america inc and subsidiaries petitioner v commissioner of internal revenue respondent pdv holding inc and subsidiaries petitioner v commissioner of internal revenue respondent docket nos filed date lisa m cipriano michael a clark and kevin r pryor for petitioners c glenn mcloughlin for respondent memorandum findings_of_fact and opinion marvel judge respondent determined deficiencies with respect to petitioners’ income_tax as follows docket no year deficiency dollar_figure docket no year deficiency dollar_figure petitioners timely filed petitions contesting respondent’s determinations upon motion of the parties these cases were consolidated for purposes of trial briefing and opinion after concessions the issue for decision is whether certain aboveground storage tanks located at petitioners’ refined product terminals are included in modified asset cost_recovery 1respondent conceded that the following aboveground storage tanks are included in modified asset cost_recovery system macrs asset guideline cla sec_57 revproc_87_56 1987_2_cb_674 terminal location tank no albany n y brownsville tex milwaukee wis mt prospect ill niceville fla san antonio tex spartanburg s c vestal n y these tanks had shell capacities of big_number barrels or less heights of feet or less and diameters of feet or less in addition the parties agree that the class lives for the pittsburgh pa terminal’s tanks at issue will be the same as the class_life determined with respect to tank no at the chesapeake va terminal system macrs asset guideline cla sec_57 of revproc_87_56 1987_2_cb_674 and treated as 5-year_property under sec_168 or are included in macrs asset guideline cla sec_57_1 and treated as 15-year_property under sec_168 findings_of_fact some of the facts have been stipulated we incorporate the stipulation of facts and the supplemental stipulation of facts into our findings by this reference pdv holding inc and pdv america inc are delaware corporations pdv holding inc was created in as the new common parent of the pdv america inc affiliated_group accordingly we shall refer to pdv holding inc and pdv america inc collectively as petitioner petitioner timely filed consolidated forms u s_corporation income_tax return for the taxable years and on behalf of itself and its affiliated corporations petitioner’s principal office was located in tulsa oklahoma when it filed the petitions a citgo’s business petitioner’s subsidiary citgo petroleum corp citgo a 2all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure monetary amounts are rounded to the nearest dollar delaware corporation operates the refined petroleum_product terminals at issue citgo is the eighth largest crude_oil refiner in the united_states with ownership interests in four united_states gasoline and distillate refineries citgo’s refined products include gasoline diesel_fuel kerosene and jet fuel citgo is also a transporter and marketer of petroleum and refined petroleum products as a gasoline marketer citgo’s operation is the fourth largest in the united_states and includes gasoline products such as regular unleaded premium unleaded and various special formulations of gasoline for particular markets with environmental emission restrictions citgo sells its branded gasoline through independently owned and operated branded marketers and also sells unbranded gasoline to independent distributors in order to move its refined fuel products from the refineries to the ultimate consumer citgo maintains an extensive distribution system of pipelines and terminals terminals provide temporary storage for gasoline and other refined products received from nearby refined product pipelines and or waterway sec_4 3citgo petroleum corp citgo also uses this system to distribute refined products on behalf of others in exchange for transportation and storage fees 4barges transport refined products across waterways to the terminals before citgo distributes the products to other terminals branded retail outlets or bulk customers citgo has ownership interests in terminals during and except for two terminals which citgo operated under long-term ground leases citgo’s terminals were located on land that citgo held in fee simple b citgo’s aboveground storage tanks at its terminals citgo uses aboveground storage tanks tanks for the storage marketing and distribution of petroleum and petroleum products citgo owns more than tanks one hundred and four of those tanks are at issue in this case and vary in size from shell capacities of big_number to big_number barrels the tanks at issue also range in height from feet to feet and inches and range in outside diameter from feet to feet some tanks have been in existence for over years typically tanks are composed of a shell made of welded or riveted steel plates a steel floor a fixed or floating roof and accessories such as ladders other than internal roof and 5shell capacity refers to the internal volume of the aboveground storage tank tank shell and is usually measured in barrels 6the tank floor functions as a membrane to prevent the petroleum product’s leaking from the tank base 7as a method for cutting down on vapor emission some tanks have internal floating roofs that float on top of the gasoline and move up and down as gasoline is pumped into or out of the tank an open-top floating-roof tank has no external roof structure rafter support columns the tanks contain no internal superstructure and their external plating provides the sole structural support the tank shell is thickest at the bottom and gradually thins toward the top which makes the center point of the tank’s total weight lower than half the tank height due to the amount of steel in the tanks’ composition the tanks have considerable weight for example a big_number barrel tank has a dry weight of big_number pounds and a big_number barrel tank exceed sec_1 million pounds consequently tanks usually are not tied down to their foundations and none of citgo’s tanks are the purpose of tank foundations is to spread the tank’s weight load to help avoid tank settlement and to keep moisture and other corrosive elements from deteriorating the tank’s steel structure tank foundations may consist of compacted sand or soil concrete ringwalls crushed stone ringwalls or concrete slabs for sand pad foundations citgo replaces the top to inches of the soil with sand or granular backfill concrete ringwalls are circular concrete walls from to inches thick that line up with the tank’s outer edge the ringwall is mostly beneath grade and is filled with sand or other material to permit sufficient drainage similarly crushed stone ringwalls are circular gravel rings filled with sand or other drainage material concrete slab foundations are more infrequently used and have a thickened edge or reinforced concrete piles on the edge to help bear the weight of the tank c tank construction when a terminal requires the addition of new tanks management personnel at the terminal first prepare an authorization for expenditure afe after approval of the afe citgo submits requests for bids from tank builders reviews the bids and awards a contract citgo’s contracts require that the tank’s design and construction comply with the american petroleum institute standard welded steel tanks for oil storage api standard the contractor then prepares drawings according to the contract specifications and fabricates the various tank components once the tank foundation is built the contractor sets and welds together the tank floor then the contractor welds the steel plate tank shell rings from the floor up to the top ring at this point the contractor installs any necessary roof support columns girders or rafters and any internal mechanisms such as an internal floating roof finally after welding the roof plating together the contractor installs ladders or other accessories and paints the tank the cost of constructing a new tank is between dollar_figure and dollar_figure per barrel of capacity tank construction crews usually consist of to workers who build the tank structure in to weeks a concrete ringwall foundation requires an additional to weeks of construction during and citgo placed_in_service the following seven new tanks tanks nos and at the linden-tremley new jersey terminal tanks nos and at the braintree massachusetts terminal and tank no at the vicksburg mississippi terminal the seven new tanks were built on top of concrete ringwall foundations filled with sand at the linden-tremley terminal citgo’s contractor pitt-des moines inc agreed to construct tanks nos and for dollar_figure citgo hired simpson and brown inc to construct both foundations for dollar_figure the total amount citgo expended to construct tanks nos and was dollar_figure pitt-des moines inc also constructed tanks nos and at the braintree terminal for a price of dollar_figure for the 8tanks nos and at the linden-tremley terminal are 48-foot-tall tanks with diameters of feet double bottoms cone roofs and internal floating roofs 9the record does not indicate the exact amount that citgo paid for the construction of tanks nos and and their respective foundations at the linden-tremley terminal however the total_amounts citgo expended were dollar_figure for tank no and dollar_figure for tank no both tanks are approximately the same size as tanks nos and 10tanks nos and at the braintree terminal are 45-foot- tall cone-roof tanks with diameters of feet construction of the tanks’ foundations citgo paid louis t pompeo son inc dollar_figure the total amount citgo expended for the project was dollar_figure at the vicksburg terminal citgo’s contractor baker tank co altech constructed tank no for dollar_figure the record does not indicate how much citgo paid for the construction of the foundation the total amount citgo expended for the project was dollar_figure d tank corrosion inspection and repair because steel tends to rust tank corrosion is inevitable in extreme corrosion cases a pit will develop in the steel plates and lead to leakage additionally tank foundations may settle at different levels under a tank creating stress on the tank shell and causing the tank to lose its original shape in order to combat these problems citgo has an extensive program to prevent and monitor corrosive damage to the tanks and to monitor structural problems due to foundation settlement pursuant to its inspection program at least every years citgo cleans and inspects each tank citgo conducts inspections visually and with electronic devices that gauge the floor plate depth in some cases citgo lifts the tanks into the air to provide a better view of the tank bottom or to inspect the tank 11tank no at the vicksburg terminal is approximately feet tall with a cone roof an internal floating roof and a diameter of feet foundation in accordance with environmental protection agency epa air emission permit requirements citgo annually inspects the tanks’ external and internal floating roof seals and every years inspects the external and internal floating roof mechanisms citgo’s tank inspection schedule is also designed to comply with american petroleum institute standard tank inspection repair alteration and reconstruction api standard repairing corroded tank floors may involve patching or replacing the corroded floor plates or completely replacing the tank floor in some cases the tanks are lifted off the ground in order to repair the floor underside or to perform foundation repairs for example citgo has lifted tanks nos and at the vestal new york terminal in order to perform foundation repairs when performing foundation repairs lifting the tank off the ground allows the tank to return to its normal shape if refined product leakage has occurred soil remediation may be accomplished by lifting the tank removing the sand underneath and replacing the tainted soil with clean soil or instead of lifting the tank by cutting out the tank floor in order to reach the soil below it e tank relocations in addition to lifting tanks for repair purposes tanks also are lifted in order to relocate them either within the same terminal or to a different terminal tank relocations occur for various reasons such as returning leased land back to the owner making room for facility expansions moving tanks closer to the pumping and loading facility or moving tanks onto a new site tank relocations may involve one or more of the following methods the hovercraft technology the watson air bag technology standard trucks and semitrailers railway tracks and railway bogies load skates and steel i beams truck crawler units powered by hydraulics helicopters barges floating tanks in water like a ship and dismantling the tank for reconstruction at the new location ultimately the amount of time required to perform a tank relocation depends on the method chosen and the conditions at the site the hovercraft technology the hovercraft technology or air lift method relocates fully assembled storage tanks a crew of seven people can perform the relocation using this method first the tank must be cleaned and disconnected from any gauges and piping and anchoring devices must be welded to the tank second the site route is prepared to assure that it is level next the crew 12due to a 20-ton weight limit helicopters can move only small tanks 13a large tank will float in water between and inches deep this relocation method is limited to short distances for example across harbors attaches a flexible skirt to the bottom of the tank large diesel-powered air compressors pump air under the tank lifting the tank off the ground as much as inches finally tractors pull the tank to its new location disconnection from the gauges and piping ground preparation air lift relocation and reconnection to the gauges and piping system all can be performed in to weeks although the hovercraft is an effective method for relocating tanks intact the technology has some limitations unless the tank rests on a dry level foundation and grade changes do not exceed to percent the flexible skirt will fold under additionally because three machines hold the tank the tank shell may be pulled a little out of shape the watson air bag technology similar to the hovercraft technology the watson air bag technology relocates tanks intact the tank lifting equipment is portable and can be carried to the tank site by one worker in order to keep a tank in service as long as possible before lifting and moving the tank from its old site the new foundation is built at the tank’s new site briefly the watson air bag technology relocation procedure involves inflating air bags placed under the tank until the tank reaches the desired elevation connecting the tank to the preferred method of relocation such as railway track and bogies or h-beams and load skates and once at the new site reversing the process and lowering the tank onto its new foundation the entire lifting moving and lowering process can be completed in week for a tank with a diameter of feet a crew of four people can perform the initial lifting process in approximately hours when relocating tanks using the watson air bag technology significant damage to a tank is unlikely tanks are lifted between and feet above the ground although a section of the tank could fall and hit the ground any damage from such a fall is repairable in some cases the cost to move the tank intact is only percent of the cost to cut the tank down and reconstruct it at the new site dismantling and reconstruction api standard provides procedures for dismantling and reconstructing welded tanks for relocation from their original site when dismantling the tank api standard recommends marking the shell bottom and roof plates for easy identification if properly followed the specifications of api standard will produce a tank with an acceptable appearance and structural integrity a crew of to people can dismantle and reconstruct a tank first cranes hold the steel plates in place as the tank is cut apart with torches or other cutting devices then the crew loads the pieces onto trucks and hauls them next the crew performs beveling work on the plate edges to prepare for welding them back together finally the crew rebuilds the tank using the same procedure as used for new tank construction see supra p the cutting and loading jobs can be performed in about week on top of the to weeks for reconstruction at the new site one possible problem when using this method to relocate tanks is that when a tank is put back together the steel may not return to its previous shape in addition government- imposed highway weight restrictions may limit the use of this relocation method for example the federal allowable highway weight load is big_number pounds which includes the truck’s weight other tank relocation issues in addition to weight restrictions other highway-related restrictions including width and height restrictions may make it difficult to transport tanks particularly when the tanks are intact however because most terminal facilities are located on water or near water it is possible to move a tank via barge instead in contrast to highway tank relocations barge relocations are a much less restrictive method even though in some cases bridges over waterways could create height and width obstacles when relocating intact tanks with internal roof support columns the contractor must install internal bracing to support the floor and the roofdollar_figure the internal bracing consists of a steel pipe frame between the tank roof support columns that transfers the tank’s weight to the shell without the internal bracing the tank roof could fall down or the tank floor could invert during the lifting process past relocations of citgo’s tanks since citgo has relocated two tanksdollar_figure in citgo hired a professional tank lifter frank w hake inc to relocate tank no at the east chicago terminal approximately big_number feet using the hovercraft technology tank no was a big_number barrel tank with a height of feet and a diameter of feet citgo relocated tank no in preparation for the transfer of the land to its former owner occidental petroleum corp for remediation of environmental hazards two other smaller tanks were cut down and sold for scrap citgo cannot substantiate the amount it paid to frank w hake inc to perform the relocation of tank no but estimated that the cost was dollar_figure this estimate does not 14if the tank is only lifted off the ground but not moved the internal bracing may not be necessary instead the shell can be lifted separately from the tank floor and tank roof under each roof support column 15during the years at issue citgo did not make additions or improvements to these tanks include any costs related to the preparation of a path for the relocation or the construction of a new concrete ringwall foundation the relocation itself took approximately hours in citgo relocated a big_number barrel tank from austin texas to the vicksburg terminal a distance of approximately miles the tank wa sec_40 feet high with a diameter of feet and became known as tank no baker tank co performed the relocation using the dismantling and reconstruction method citgo relocated the tank in anticipation of closing its austin terminal due to local opposition to its operation after an environmental problem arose at another oil company’s terminal three other tanks were sold for scrap according to citgo’s contract with baker tank co for the relocation of vicksburg tank no the cost of the relocation was dollar_figure the price included the installation of a second tank bottom an internal floating roof and accessories f the tank improvements at issue in and citgo spent dollar_figure and dollar_figure respectively on the construction of new tanks and additions or improvements to existing tanks citgo capitalized the expenditures_for its books_and_records petitioner depreciated the expenditures using the macrs recovery rates prescribed in revproc_87_56 1987_2_cb_674 for asset guideline cla sec_57 asset cla sec_57 property eligible for a 5-year recovery_period on date respondent sent petitioner separate notices of deficiency in the notices of deficiency respondent determined that the and expenditures were eligible for a 15-year recovery_period under macrs asset guideline cla sec_57_1 asset cla sec_57_1 on date petitioner filed separate petitions with this court on behalf of all eligible members of the affiliated_group of which petitioner was a common parent in its petitions petitioner alleged that respondent erroneously disallowed the depreciation_deductions by erroneously classifying the tanks as land improvements designated as asset cla sec_57_1 rather than as sec_1245 assets used in marketing petroleum and petroleum products designated as asset cla sec_57 opinion sec_167 permits a depreciation deduction for the exhaustion and wear_and_tear of property used in a trade_or_business in the case of tangible_property the rules of sec_168 will determine the proper depreciation deduction see sec_167 sec_168 sec_168 places property into categories on the basis of the property’s class_life which categories are then used to determine the applicable_recovery_period under sec_168 revproc_87_56 1987_2_cb_674 sets forth the class lives to be used when computing depreciation allowances under sec_168 asset cla sec_57 entitled distributive trades and services assigns a 5-year recovery_period to sec_1245 assets used in marketing petroleum and petroleum products asset cla sec_57_1 entitled distributive trades and services-- billboard service station buildings and petroleum marketing land improvements assigns a 15-year recovery_period to sec_1250 assets including depreciable land improvements whether sec_1245 property or sec_1250 property used in the marketing of petroleum and petroleum products sec_1245 property includes storage facilities used in connection with the distribution of petroleum and petroleum products sec_1245 both parties agree that the tanks are used in the marketing and distribution of petroleum and petroleum products and therefore should be classified under either asset cla sec_57 or asset cla sec_57_1 the parties also agree that in order to properly classify the tanks we must decide whether the tanks constitute inherently permanent structures using the six factors articulated in 65_tc_664 petitioner concedes that sec_7491 does not apply to shift the burden_of_proof to respondent see also rule a in jfm inc subs v commissioner tcmemo_1994_239 this court concluded that gasoline canopies used in marketing petroleum products were not land improvements within the meaning of asset cla sec_57_1 and should be classified under asset cla sec_57 to determine the proper characterization of the canopies we considered whether the canopies were inherently permanent structures we applied the following six factors articulated in whiteco indus inc v commissioner supra pincite is the property capable of being moved and has it in fact been moved is the property designed or constructed to remain permanently in place are there circumstances which tend to show the expected or intended length of affixation ie are there circumstances which show that the property may or will have to be moved how substantial a job is removal of the property and how time-consuming is it is it readily removable how much damage will the property sustain upon its removal what is the manner of affixation of the property to the land citations omitted in addition we observed that although no single whiteco factor is decisive each factor is probative to some extent jfm inc subs v commissioner supra petitioner contends that the tanks are not inherently permanent structures according to petitioner’s application of the whiteco criteria each factor favors petitioner’s position in direct contrast respondent contends that each whiteco factor supports respondent’s position that the tanks are inherently permanent structures our analysis of the whiteco factors and the parties’ arguments regarding them follow a is the property capable of being moved and has it in fact been moved although citgo has moved tanks in the past and alan r watson creator of the watson air bag technology testified as an expert on tank lifting and relocation respondent maintains that the tanks do not satisfy this whiteco factor respondent argues that the tanks can be moved intact only within the same terminal or onto an adjacent property and that relocating tanks over long distances requires cutting the tanks into pieces according to respondent this type of movement is not whiteco movement in whiteco indus inc v commissioner supra pincite we did not provide a definition for the term movement but concluded that this factor was clearly satisfied because the outdoor advertising signs had in fact been moved as support for our conclusion we cited 52_tc_478 affd per curiam 448_f2d_1397 9th cir 16alan r watson is president of a r watson usa llc and is also employed by his new zealand company a r watson ltd a r watson usa llc markets the concept of tank lifting and performs tank lifts and relocations a case in which evidence of movement included relocations of floating docks to new sites within the same basin where they remained part of the same complex of floating docks see also 74_tc_137 primary electric components relocated within the same facility treated as movable 58_tc_1045 mobile homes relocated within the same park treated as movable affd per curiam 489_f2d_285 5th cir even though citgo has not relocated tanks intact over long distances the tanks are capable of such movement contrary to respondent’s contention in his expert report and at trial mr watson described tank relocations that he has performed with the tanks intact mr watson testified that he relocated one tank in alaska a distance of miles and relocated three tanks in new zealand approximately milesdollar_figure we also disagree with respondent that the tanks must remain intact when relocated respondent does not direct us to and we are unaware of any case law establishing such a requirement moreover in jfm inc subs v commissioner supra the gasoline canopies were dismantled before they were relocated 17we find unpersuasive respondent’s attempts to distinguish these relocations because they did not occur in the continental_united_states petitioner has demonstrated that the tanks are capable of being moved and have in fact been moved consequently this factor favors petitioner b is the property designed or constructed to remain permanently in place petitioner contends that the tanks’ design and construction demonstrate that the tanks are not to remain permanently in place according to petitioner citgo designed and constructed the tanks in conformity with industry standards which enables citgo to dismantle the tanks and reconstruct them at new sites pursuant to api standard or relocate them intact with the watson air bag technologydollar_figure in contrast respondent contends that the tanks were not designed to be moved to new locations but instead were designed to remain in place for their entire economic useful lives comparing the tanks to the property at issue in cases such as 65_tc_664 outdoor advertising signs jfm inc subs v commissioner supra gasoline canopies and fox photo inc v commissioner tcmemo_1990_348 1-hour photo labs respondent asserts that the tanks are significantly different for the following reasons 18petitioner attached to its posttrial brief a document purportedly describing european tank-moving standards petitioner did not submit this document at trial consequently the document is not part of the record and we disregard it see rule b lombard v commissioner tcmemo_1994_154 n affd without published opinion 57_f3d_1066 4th cir the tanks are massive in size and have economic useful lives of to years and afes for building new tanks at terminals do not reflect an intent to relocate the new tanks at some later date in addition respondent argues that the need for internal bracing when relocating intact tanks with internal roof support columns demonstrates that the tanks were designed to remain permanently in place in whiteco indus inc v commissioner supra pincite we concluded that the outdoor advertising signs were not designed or constructed to last permanently the signs were designed to last only for the duration of the advertising contract about years at which time the signs would require substantial renovation including a new sign face and various repairs id we did not require the taxpayer to show that the taxpayer actually intended to relocate the property at a later date id see also jfm inc subs v commissioner tcmemo_1994_239 same although the property at issue in the present case is quite large for this second whiteco factor the focus of our inquiry is on the permanence of the property’s design and construction the property’s size is not determinative see eg estate of morgan v commissioner supra pincite floating docks at issue had one walkway that was approximately feet long we also disagree with respondent’s contention that property with a relatively long economic useful_life is necessarily designed to remain permanently in place in estate of morgan v commissioner t c pincite where the floating docks had an estimated_useful_life of years or longer with periodic part replacements we concluded that the floating docks were not inherently permanent similarly in film n’ photos inc v commissioner tcmemo_1978_162 the photo merchandising huts at issue were not inherently permanent even though they could remain at the same location for years or more and had a useful_life of years or more see also fox photo inc v commissioner supra 1-hour photo labs had an estimated_useful_life of years but were not designed to remain permanently in place respondent further asserts that the internal roof support columns in the tanks reflect permanence when relocating an intact tank with internal roof support columns internal bracing is required to support the tank floor and roof the bracing is not part of the tank’s design and must be added to a tank before moving it however when using the dismantling and reconstruction procedures for relocating tanks in api standard the internal bracing is not necessary in fox photo inc v commissioner supra the 1-hour photo labs’ steel frames were reinforced beyond regular support requirements so that the lab halves could be moved without collapsing we concluded that the labs were not constructed to remain permanently in place id fox photo inc is distinguishable from the present case however because citgo’s tanks have no internal superstructure we cannot agree that by constructing the tanks without the otherwise structurally unnecessary internal bracing particularly when the bracing is not needed to relocate tanks pursuant to api standard petitioner constructed the tanks to remain permanently in place when citgo designs and constructs its tanks citgo does so in compliance with api standard pursuant to api standard tanks constructed according to api standards can be dismantled and then reconstructed at a new site in addition as mr watson testified tanks built to api standards also can be lifted and moved using the watson air bag technology clearly such tanks are not designed or constructed to remain permanently in one place this factor favors petitioner c are there circumstances which tend to show the expected or intended length of affixation ie are there circumstances which show that the property may or will have to be moved petitioner concedes that when citgo places new tanks in service citgo does not intend to move the tanks immediately however petitioner contends that it is foreseeable that citgo may have to move the tanks for maintenance environmental remediation or various business or economic reasons first petitioner argues that citgo may need to move a tank by lifting it off the ground in order to repair corrosion of the steel plates on the tank’s underside petitioner also asserts that the least intrusive method for replacing contaminated sand underneath a tank involves moving the tank either by suspending the tank in the air or temporarily moving the tank off its foundation to the side furthermore petitioner argues possible changes in terminal demand may lead to the sale or closing of terminals or the sale of tanks scenarios in which it is reasonably likely that citgo may have to move tanks on the other hand respondent contends that the tanks’ ages their location on fee simple land and citgo’s attempts to extend their useful lives with extensive maintenance and repairs demonstrate that citgo intended to keep the tanks in place permanently respondent also asserts that citgo’s two prior tank relocations for environmental reasons were unusual occurrences and do not demonstrate any real likelihood that citgo may have to move a tank in whiteco indus inc v commissioner t c pincite we concluded that the taxpayer did not intend nor could it realistically expect the signs to remain permanently in place we observed that the taxpayer was aware that numerous situations could arise which would necessitate moving the signs either before or after the expiration of the taxpayer’s contract with advertisers id examples of such situations included the leased land’s owner’s refusing to renew the lease a change in the location of the road or some other event that would make the sign’s position undesirable id scott paper co v commissioner t c pincite in which we held that primary electric components were not inherently permanent structures provides another example of circumstances which tend to show that property may or will have to be moved in scott paper co this court acknowledged that changes in power demands could arise that would require the taxpayer to move the primary electric components and modify them to accommodate those new demands id pincite indeed when such changes in demand had occurred in the past the taxpayer had relocated components within the facility id pincite although some of citgo’s tanks have been in existence for more than years and for the most part the tanks were not situated on leased land we do not think that petitioner could realistically expect the tanks to remain permanently in place after considering all of the evidence we agree with petitioner that when dealing with refined products it is reasonably likely 19whether the taxpayer owned or leased the land on which the property was located is not determinative for purposes of this factor in 74_tc_137 we held that a part of the electrical distribution system of a pulp and paper making plant was not an inherently_permanent_structure without even addressing whether the taxpayer owned the land on which the plant was located that an environmental problem may arise which would require citgo to move the tanks in some cases citgo may need to move a tank only temporarily in order to replace the contaminated sand underneath the tank in other cases however as the circumstances surrounding citgo’s past tank relocations demonstrate citgo may need to permanently remove a tank from one site and place it at a different terminal in addition to environmental reasons for moving tanks citgo may need to move tanks within a terminal for economic reasons such as to make room for terminal expansions bring tanks closer to pumping and loading facilities or maximize terminal facilities by joining tank farms together we disagree with respondent that the maintenance and repair work citgo has performed on the tanks negate the possibility that the tanks may have to be moved in order to keep the tanks in compliance with epa and industry standards citgo must perform maintenance and make required repairs this factor favors petitioner d how substantial a job is removal of the property and how time-consuming is it is it readily removable according to petitioner removing the tanks is not a substantial time-consuming job petitioner concedes that removing the tanks is a more involved process than removing outdoor advertising signs 1-hour photo labs or gasoline canopies but contends that removing the tanks is relatively no more difficult respondent disagrees arguing that the tanks are not readily removable due to the amount of time required to complete the relocation process the height weight and width limitations related to transporting tanks on highways or across waterways and the complexity of the relocation procedures in whiteco indus inc v commissioner supra pincite we described the disassembly and removal of the taxpayer’s outdoor advertising signs as a relatively quick and easy process although the record in whiteco did not indicate the full amount of time required to complete the process we concluded that on the basis of the known time and effort involved the signs were readily removable id see also film n’ photos inc v commissioner tcmemo_1978_162 photo merchandising units could be removed in a relatively short time with respect to the gasoline canopies in jfm inc subs v commissioner tcmemo_1994_239 although we acknowledged that the components were collectively formidable we observed that the canopies could be erected or dismantled and moved in a few daysdollar_figure we also noted that the gasoline canopies had in the past been dismantled modified and reinstalled or sold to third parties id 20specifically a gasoline canopy could be installed by a crew of four in days and dismantled by a crew of three in days jfm inc subs v commissioner tcmemo_1994_239 when relocating tanks intact in addition to the time required to remove the tanks physically from their original sites more time may be needed for one or more of the following reasons internal bracing must be installed before moving certain tanks intact which for a 180-foot diameter tank require sec_4 to days building a new concrete ringwall foundation takes approximately to weeks the tanks and or the terminals may require certain modifications or repairs before or after installation of the tanks at the new site and the new site may be several miles away we disagree with respondent that in our determination of whether the tanks are readily removable we should consider the time required for these additional steps in whiteco jfm and similar cases we limited our application of this factor to the job of removing the property from its original site indeed in cases in which we had the opportunity to incorporate the time required for related preparatory work repair work or travel we did not do so see 77_tc_349 excluded travel time when determining whether service station signs and lighting facilities were readily removable scott paper co v commissioner supra pincite focused on how much time was required to move the components rather than how long it would take to make them operational at the new site if months of preparatory work had not been performed ahead of time fox photo inc v commissioner tcmemo_1990_348 excluded the time required to restore the old site to its original condition and to repair and refurbish the 1-hour photo labs for reuse and instead focused on time required to remove the labs from their location because the consideration of travel time is not appropriate for this factor we also decline to consider the height weight and width restrictions that may arise when transporting the tanks on certain roads or over certain waterways the record is not entirely clear with respect to the amount of time required for removal of the tanks using the various tank relocation methods for example the to 2-week time estimate for moving tanks with the hovercraft technology includes time spent on work to make the tanks operational at the new site as demonstrated by citgo’s relocation of east chicago tank no however when the hovercraft technology is properly used small to medium size tanks can be removed from their original sites in approximately hours a shorter amount of time than the days required to remove the gasoline canopies in jfm inc subs v commissioner supra and the to hours required to remove the 1-hour photo labs in fox photo inc v commissioner supra similarly for the watson air bag technology the record indicates that crews will require about week for the entire relocation but is silent as to the amount of time required to remove a tank using that method the record does show that with the dismantling and reconstruction method described in api standard a crew can remove the tank in about week although the removal of tanks with these methods has the potential to require more time and larger crews than the removal of other types of property at issue in past cases we do not think that the time and crew requirements for removing tanks are too substantial moreover petitioner has demonstrated that it is possible to remove tanks in a relatively short amount of time we also cannot agree with respondent that the complex procedures for removing tanks which are carried out by professionals familiar with the technology render the job too substantial on the basis of the foregoing this factor favors petitioner e how much damage will the property sustain upon its removal in whiteco indus inc v commissioner t c pincite we observed that much of an outdoor advertising sign was not damaged upon its removal we also noted that a sign’s removal generated no wastage except for the portion of the poles surrounded by concrete and if the sign was removed at the end of an advertising contract the sign face was replaced id when we applied this factor in jfm inc subs v commissioner supra we concluded that occasional damage to the gasoline canopies’ side panels upon removal was acceptable because most of the components were reusable in film n’ photos inc v commissioner tcmemo_1978_162 we were satisfied that the removal of photo merchandising units and their bases did not cause significant damage to the units or to the parking lots on which the units were situated additionally in fox photo inc v commissioner supra damage sustained upon the removal of the 1-hour photo labs was permissible because it was cheaper to repair than building a new lab see also scott paper co v commissioner t c pincite primary electric components remained intact and reusable after their removal acknowledging that the tanks sustain only minimal damage when moved intact respondent’s arguments with respect to this whiteco factor focus on the dismantling and reconstruction method described in api standard according to respondent because the steel may not return to its original shape once the tanks are reconstructed the tanks sustain damage when they are cut up and moved any distance respondent also relies on mr watson’s opinion that a reconstructed tank never looks the same and therefore is an inferior product even if dismantling and reconstructing a tank may somewhat distort the tank’s shape the record contains no evidence from which to conclude that the damage would be significant or that the tank would no longer be usable to the contrary if the procedures in api standard are properly followed the reconstructed tank will have an acceptable appearance and structural integrity in addition during the years in issue and after citgo relocated vicksburg tank no using this method vicksburg tank no remained in service this factor favors petitioner f what is the manner of affixation of the property to the land petitioner asserts that the tanks are not fastened tied or otherwise attached to the land according to petitioner most of citgo’s tanks at issue merely rest on top of native soil and the remainder sit on concrete ringwall foundations which foundations are not damaged when the tanks are moved respondent counters that the tanks’ sheer weight and size affix them to the land in whiteco indus inc v commissioner supra pincite the outdoor advertising signs’ poles were driven to feet into the ground and were cemented in place by concrete rings even so because the poles could easily be removed from the ground and were removed in practice we concluded that the poles’ manner of affixation to the land did not reflect permanence id pincite in jfm inc subs v commissioner tcmemo_1994_239 we decided that the gasoline canopies were not permanently affixed to the land even though the canopies’ posts were bolted onto special concrete footings we observed that once the posts were unbolted the concrete footings were the only residual structures remaining on the land id see also standard oil co ind v commissioner t c pincite service station sign poles bolted into concrete foundations were not permanently affixed fox photo inc v commissioner tcmemo_1990_348 1-hour photo labs attached to their foundations but easily removable were not permanently affixed film n’ photos inc v commissioner supra photo merchandising units attached to concrete bases that only rested on the parking lot were not permanently affixed to the land unlike the property in whiteco or jfm citgo’s tanks are not buried underground or bolted to their foundations the tanks rest on top of their foundations contending that the tanks’ massive weight and size make them sufficiently affixed to the land for whiteco purposes respondent relies on siler v commissioner tcmemo_1985_257 in siler the property at issue was six horizontally positioned petroleum_product storage tanks with big_number to big_number gallon capacities which were cradled in the u-shaped top of concrete or brick piers extending inches below ground the storage tanks had not been moved for at least years we applied whiteco and held that the storage tanks were inherently permanent structures with respect to the sixth whiteco factor we concluded that the storage tanks’ sheer weight and girth affixed them to the piers and we analyzed the storage tanks and the piers as integrated units in a footnote we explained our decision to treat the storage tanks and piers as one unit as follows there was never an intention to move the storage tanks the storage tanks had never been moved and moving the storage tanks could be done only with great expense and difficulty siler v commissioner supra although siler also involved petroleum_product storage tanks the facts of siler are distinguishable from those of the present case citgo’s tanks are vertical whereas the storage tanks in siler were cradled horizontally most importantly the reasons we gave in siler for treating the storage tanks and piers as one unit are not applicable to the present case citgo cannot realistically expect the tanks to remain permanently in place citgo has moved tanks in the past and citgo can move tanks without relatively great expense or difficulty when the cost of relocating tanks is compared to the cost of constructing new tanks see supra pp we agree that citgo’s tanks have substantial weight but the tanks are not affixed to their foundations in any manner that would indicate the tanks are to remain there permanently consequently we conclude that this factor favors petitioner g conclusion after carefully considering all of the facts and concluding that all six whiteco factors favor petitioner we hold that the tanks are not inherently permanent structures accordingly the tanks are included in asset cla sec_57 of revproc_87_56 1987_ 2_cb_686 and treated as 5-year_property under sec_168 we have considered the remaining arguments of both parties for results contrary to those expressed herein and to the extent not discussed above find those arguments to be irrelevant moot or without merit to reflect the foregoing decisions will be entered under rule
